Case: 20-50789     Document: 00516045295         Page: 1     Date Filed: 10/06/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           October 6, 2021
                                  No. 20-50789                              Lyle W. Cayce
                                Summary Calendar                                 Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ricky Rivera,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:18-CR-283-13


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Ricky Rivera appeals the 264-month sentence imposed following his
   guilty plea conviction for conspiring to possess with intent to distribute and
   distribution of methamphetamine. Although his advisory guidelines range
   was 151 to 188 months of imprisonment, the district court departed upwardly


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50789      Document: 00516045295          Page: 2    Date Filed: 10/06/2021




                                    No. 20-50789


   pursuant to, inter alia, U.S.S.G. § 4A1.3. Rivera challenges the procedural
   and substantive reasonableness of his sentence. This court need not decide
   the appropriate standard that applies to the issues Rivera raises on appeal,
   because Rivera’s claims fail even under the less deferential standards of
   review. See United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008).
          First, Rivera argues that the district court erred in imposing such a
   substantial upward departure without moving incrementally through the
   sentencing table as dictated by § 4A1.3(a)(4)(B).         However, as Rivera
   concedes, the sentencing court need not go through a ritual of addressing and
   then rejecting each intermediate adjustment on the sentencing table before
   imposing its sentence and did not err in failing to expressly do so. See United
   States v. Zuniga-Peralta, 442 F.3d 345, 348 n.2 (5th Cir. 2006). The district
   court gave appropriate reasons for the departure, which is sufficient. See id.
          Second, Rivera challenges the substantive reasonableness of his
   sentence. In reviewing a properly preserved challenge to the substantive
   reasonableness of an upward departure, this court evaluates both “the
   district court’s decision to depart upwardly and the extent of that departure
   for abuse of discretion.” Id. at 347 (internal quotation marks and citation
   omitted). Here, the record shows the district court considered all relevant
   information and arguments as well as the sentencing factors in 18 U.S.C.
   § 3553(a). There is no evidence that the district court failed to account for a
   factor that should have received significant weight, gave significant weight to
   an irrelevant or improper factor, or committed a clear error of judgment in
   balancing the § 3553(a) factors. See United States v. Smith, 440 F.3d 704, 708
   (5th Cir. 2006). Rivera’s disagreement with how the court weighed relevant
   factors “is not a sufficient ground for reversal.” United States v. Malone, 828
   F.3d 331, 342 (5th Cir. 2016) (footnote omitted). Moreover, as to the extent
   of the departure, this court has upheld greater upward departures. See United
   States v. Daughenbaugh, 49 F.3d 171, 174-75 (5th Cir. 1995); United States v.



                                         2
Case: 20-50789     Document: 00516045295          Page: 3   Date Filed: 10/06/2021




                                   No. 20-50789


   Lavalais, 960 F.3d 180, 189-90 (5th Cir. 2020), cert. denied, 2021 WL 2519200
   (U.S. June 21, 2021) (No. 20-5489).

          The judgment of the district court is AFFIRMED.




                                         3